In an action to recover damages for personal injuries, the defendant Clifford Goldsmith appeals from an order of the Supreme Court, Suffolk County (Underwood, J.), dated July 11, 1996, which denied his motion for summary judgment dismissing the complaint insofar as it is asserted against him.
Ordered that the order is affirmed, with costs.
The plaintiff met his burden of demonstrating the existence of factual issues with respect to whether he suffered a "serious injury” within the meaning of Insurance Law § 5102 (d). The medical reports of the plaintiff’s treating chiropractor, the truth and accuracy of which are sworn to by affidavit, present objective quantified evidence of the degree of limitation with respect to the use of the plaintiff’s cervical spine and the duration of the limitation (see, Rut v Grigonis, 214 AD2d 721; Bates v Peeples, 171 AD2d 635). Miller, J. P., Thompson, Joy and Luciano, JJ., concur.